DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4-9, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline et al. (5,264,930).
With respect to claim 1, Kline discloses a system for detecting a property associated with an absorbent article, as disclosed in column 1, lines 5-7. The system comprises a disposable absorbent article, as disclosed in column 2, lines 30-33. A multi-use sensor 51, as shown in figure 6, comprising a power source in the form of a battery, as disclosed in column 4, lines 5-6. A reusable auxiliary article 52 is associated with the sensor 51 and the article, as shown in figure 6 and disclosed in column 5, lines 34-37.
Kline discloses all aspects of the claimed invention with the exception of the power source being rechargeable and a recharging base configured to recharge the power source. The use of rechargeable batteries that are recharged in a recharging base is commonly known to allow a device to be useable after a battery has died. Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time of invention to make the battery of Kline rechargeable in a recharging base to achieve the predictable result of allowing a user to replace a dead battery and continue to use the sensor. 
With respect to claim 4, the sensor comprises a inductive sensor, as disclosed in column 5, lines 51-56.
With respect to claim 5, the absorbent article is worn within a pair of waterproof pants, as disclosed in column 3, lines 50-56, and therefore is considered to be an insert.
With respect to claim 6, Kline does not disclose the sensor is removably integrated with the auxiliary article. Kline discloses in column 7, lines 9-11, the desire for the sensor to be washable. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Kline removeably integrated with the auxiliary article to achieve the predictable result of a sensor that is able to be removed and washed between uses.
With respect to claims 7-8, Kline discloses all aspects of the claimed invention with the exception of the sensor being joined to the auxiliary article by hook and loop fasteners or mating fasteners. Kline discloses in column 6, lines 62-68, the use of hook and loop fasteners and snaps (i.e. mating fasteners) as suitable means for joining the auxiliary article to the garment-facing layer of the article. While Kline does not disclose these means for joining the sensor to the auxiliary article, Kline teaches that they are suitable means for maintaining secure contact. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to join the sensor to the auxiliary article of Kline via hook and loop fasteners and mating fasteners, to achieve the predictable result of maintaining a secure connection between the sensor and article.
With respect to claim 9, the sensor 51 is disposed within a pocket of the auxiliary article 52, as shown in figure 7.
With respect to claim 18, Kline discloses a system for detecting a property associated with an absorbent article, as disclosed in column 1, lines 5-7. The system comprises a disposable absorbent article, as disclosed in column 2, lines 30-33. A multi-use sensor 51, as shown in figure 6, comprising a power source in the form of a battery, as disclosed in column 4, lines 5-6. A reusable auxiliary article 52 is associated with the sensor 51 and the article, as shown in figure 6 and disclosed in column 5, lines 34-37.
Kline discloses all aspects of the claimed invention with the exception of the power source being replaceable. The use of replaceable batteries is commonly known to allow a device to be useable after a battery has died. Examiner takes Official Notice that it would have been obvious to one of ordinary skill in the art at the time of invention to make the battery of Kline replaceable to achieve the predictable result of allowing a user to replace a dead battery and continue to use the sensor.
With respect to claim 19, the absorbent article is worn within a pair of waterproof pants, as disclosed in column 3, lines 50-56, and therefore is considered to be an insert.
With respect to claim 20, the sensor comprises an inductive sensor, as disclosed in column 5, lines 51-56.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline et al. (5,264,930) in view of Ales et al. (8,274,393).
With respect to claim 2, Kline discloses all aspects of the claimed invention with the exception of the sensor comprising an optical sensor. Ales teaches the use of optical sensors in an absorbent article, as disclosed in column 16, lines 33-35, and column 17, lines 4-7. It would have been obvious to one of ordinary skill in the art at the time of invention to make the sensor of Kline an optical sensor, as taught by Ales, to achieve the predictable result of obviating the need for electrodes within the article.

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kline et al. (5,264,930) in view of Tamai (2004/0036484).
With respect to claim 3, Kline discloses all aspects of the claimed invention with the exception of a window to provide for communication between the sensor and the article. Tamai teaches the use of a window to allow a sensor to have better electrical connection to electrodes in an absorbent article, as disclosed in paragraphs [0053-0054]. It would therefore have been obvious to one of ordinary skill in the art at the time of invention to provide the auxiliary article of Kline with a window, as taught by Tamai, to allow the sensor to have better electrical connection to electrodes in the absorbent article.
Allowable Subject Matter
Claims 10-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, Kline, does not disclose a port in the auxiliary article configured to recharge the power source. While the sensor of Kline comprises a battery, the auxiliary article is not connected to the battery and therefore one of ordinary skill would not be motivated to provide the auxiliary article with a port for recharging the battery. The prior art of record therefore does not disclose nor fairly suggest the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 4,768,023 discloses a sensor for an absorbent article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781